DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	Claims 1, 4-5, 7-8, and 11 are allowable. The restriction requirement between the method of Claim 9 and the product of Claims 1-8, as set forth in the Office action mailed on 10/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/28/2020 is withdrawn.  Claim 9, directed to a method, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
3.	In response to the amendment received on 12/16/2021:
Claims 1, 4, 5, 7-9, and 11 are pending in the current application.  Claims 1 and 9 are amended, Claim 9 stands withdrawn, and Claims 2-3, 6, and 10 are cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
4.	Claims 1, 4, 7-9, and 11 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 4, 7-9, and 11.
	Independent Claims 1 and 9 recite a lithium ion secondary battery and method of manufacturing thereof wherein the positive electrode has a positive electrode layer with lithium nickel composite oxide according to a claimed formula, carbon nanotubes, a binder and a solvent, wherein the ratio of the average length of carbon nanotubes to average particle size of primary particles of the lithium nickel composite oxide is 0.5 or more, the average length of nanotubes is from 100 nm to 840 nm, the average split width between primary particles is 50 nm to 700 nm, and the nanotubes are disposed within gaps between primary particles of the lithium nickel composite oxide.  As Applicant correctly and convincingly points out in the response filed 12/16/2021, previously cited Arai does not disclose the claimed nanotubes having the claimed size such that the nanotubes are disposed in gaps between primary particles of lithium nickel composite oxide, particularly in combination with the claimed size ratios and split width of gaps between particles.  
In an updated search, the following reference was identified, and is considered the prior art closest to the claimed invention: Yuasa US PG Publication 2006/0141361 discloses a lithium composite oxide positive electrode material primary particles being electrically connected by carbon fibers, the primary particles having a diameter of 100 nm to 3 µm and having a split width/pore diameter of 100 nm - 1 µm and carbon fibers having length of 3 to 10 µm and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729